



Exhibit 10(e)


AMENDMENT NUMBER TWO TO THE WALGREEN CO. BROAD BASED EMPLOYEE STOCK OPTION PLAN




Effective October 11, 2006, the second paragraph of Article 4 of the Plan is
amended in its entirety to read as follows:


"In the event of any change (increase or decrease) in the outstanding shares of
the Company by reason of a stock dividend, recapitalization, merger,
consolidation, stock split, split up, spin off, combination or exchange of
shares, reorganization, liquidation, or other change in corporate
capitalization, the aggregate number and class of Shares available under this
Plan, the number and class of Shares subject to each outstanding Option and the
Option prices shall be appropriately and proportionately adjusted by the
Committee to prevent dilution or enlargement of rights and preserve the value of
outstanding awards; provided that fractional Shares shall be rounded to the
nearest whole Share. The Committee’s determination shall be final and
conclusive."